Name: Regulation (EEC) No 472/75 of the Council of 27 February 1975 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feedingstuffs
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  agricultural activity
 Date Published: nan

 No L 52/22 Official Journal of the European Communities 28 . 2 . 75 REGULATION (EEC) No 472/75 OF THE COUNCIL of 27 February 1975 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feedingstuffs 'Article 1 For the purposes of this Regulation : ( a ) "milk" means the milk-yield of one or more cows, to which nothing has been added and which, at the most, has been only partially skimmed ; (b ) "buttermilk" means the by-product of the manufacture of butter from milk or cream, even though naturally or artifically soured ; (c ) "skimmed milk" means milk or buttermilk with a maximum fat content of 1 % ; (d ) "skimmed-milk powder" means milk or but ­ termilk in powder form with a maximum fat content of 11% .' 2 . The text of the first subparagraph of Article 2a (3 ) of Regulation (EEC) No 986/6$ is replaced by the following: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/ 68 (') of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 465 /75 (2 ), and in particular Article 10 (2 ) thereof ; Having regard to the proposal from the Commission ; Whereas, Article 10 ( 1 ) of Regulation (EEC) No 804/ 68 henceforth provides that aid may also be granted for buttermilk and buttermilk powder, if these prod ­ ucts are used as feedingstuffs ; whereas, therefore, Council Regulation (EEC) No 986/68 (3) of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feedingstuffs , as last amended by Regulation (EEC) No 666/74 (4 ), must be adapted accordingly ; Whereas , furthermore, pursuant to Article 2a of Regulation (EEC) No 986/68 , it is necessary to fix the margin within which the Commission may fix future aids, HAS ADOPTED THIS REGULATION : Article 1 1 . The text of Article 1 of Regulation (EEC) No 986/68 is replaced by the following : 'Aid for skimmed-milk powder shall be mini ­ mum 30 and maximum 40 units of account per 100 kg.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable as from 3 March 1975. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1975 . For the Council The President M. A. CLINTON (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ('-) See page 8 of this Official Journal . ( :i ; OJ No L 169 , 18 . 1968 , p . 4 . ('  ) Of No L 85 , 29 . Ã  . 1974 , p . 58 .